Citation Nr: 0526768	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-10 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from August 
1995 to June 2002.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  

Regarding the issue of entitlement to an initial evaluation 
in excess of 10 percent for tinnitus, The United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of Veterans' 
Appeals (Board) which concluded that no more than a single 
10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations.  VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith.  The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  Thus the Board will not address the issue at 
this time.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  Manifestations of the low back strain include subjective 
complaints of pain.  Motion restriction of the spine 
associated with the pain is moderate in degree, and muscle 
spasm has been noted.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for lumbosacral strain have been met for the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, including obtaining medical examinations or opinions 
if necessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2004).  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claims.  See 
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative of any 
information, and any medical or lay evidence, that was not 
previously provided to VA that is necessary to substantiate a 
claim.  As part of that notice, VA is to specifically inform 
the claimant and the claimant's representative of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
elaborated on this duty by undertaking to inform claimants to 
submit relevant evidence in their possession.  38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has subsequently emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with sufficient 
notice that complies with the requirements of 38 U.S.C.A. § 
5103(a), and has told him to submit evidence in his 
possession.  In a communication dated in October 2002, he was 
told of VA's duty to assist him in obtaining evidence for his 
claim and he was told what was needed from him.  He was told 
what VA would do, and what had been done.  In May 2004, the 
RO informed the veteran of what was needed from him.  He was 
specifically informed in the January 2004 SOC of the VCAA.  

The Court has also held that a claimant is entitled to VCAA 
notice prior to initial adjudication of the claim.  See 
Pelegrini at 120.  In this case, the RO denial with regard to 
the issue at hand did not precede VCAA notice.  Accordingly, 
the Board finds the veteran has been provided adequate notice 
regarding the types of evidence needed to substantiate his 
claim.  The Board finds that no additional notice is required 
under the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits 
unless no reasonable possibility exists that such assistance 
would aid in substantiating a claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  The veteran has been examined by VA.  The claims 
folder contains the veteran's service medical records, as 
well as records of post service medical treatment and 
evaluation.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of his claim.   
As a result, the Board has carefully considered the 
provisions of the VCAA in light of the record on appeal, and 
for the reasons expressed above finds that the development of 
this claim has been consistent with the provisions of the 
VCAA.  Therefore, the Board will proceed to a decision on the 
merits.

Laws and Regulations

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.  An evaluation of 
the level of disability present also includes consideration 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on one's 
functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
that is relevant to the determination of the matter, VA 
should give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "compensation for service-
connected injury is limited to those claims which show 
present disability," and held:  "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  The Board also notes 
that in a recent case, Fenderson v. West, 12 Vet. App. 119 
(1999), the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case -- and a claim for an increased 
rating of a service connected disability.  Accordingly, the 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson.  

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

In 2003, VA adopted new criteria for rating spine 
disabilities, including lumbosacral strain.  See 68 Fed. Reg. 
51, 454-51, 458 (August 27, 2003) (effective September 26, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).

Because the rating criteria changed during the pendency of 
the appeal, the question arises as to which set of rating 
criteria applies.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  (The rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991) that the version most favorable to the 
claimant be applied when there has been a change in rating in 
rating criteria, has been overruled to the extent that it 
conflicts with authority established by the United States 
Supreme Court and United States Court of Appeals for the 
Federal Circuit).  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has a duty to adjudicate the claim under the old regulation 
for any period prior to the effective date of the new 
diagnostic codes.

The General Counsel has held that, in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibitive retroactive 
effects.  If a change is liberalizing, it would ordinarily 
have no retroactive effects.  VAOPGCPREC 7-2003.  Thus, if 
the new rating criteria would result in the higher 
evaluation, the new criteria could be applied from the 
effective date.  

The veteran's service-connected low back disability has been 
classified for rating purposes as lumbosacral strain and has 
been evaluated under Diagnostic Code 5295.  Under the old 
version of the rating criteria, that code provided for 
evaluating lumbosacral strain as follows:

10 percent when there is characteristic pain on motion, 20 
percent evaluation when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, and a maximum 40 percent when there 
is listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, a marked limitation of forward 
bending in the standing position, a loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295.

Under the revised rating criteria, lumbosacral strain is 
rated under Diagnostic Code 5237, which in turn is evaluated 
under a general rating formula for diseases and injuries of 
the spine.  Under that formula, ratings are not affected by 
the presence or absence of symptoms such as pain, rated in 
pain, stiffness, or aching.  The formula provides for rating 
thoracolumbar disorders as follows:

On favorable ankylosis of the entire thoracolumbar spine...50 
percent.

Forward flexion of the thoracolumbar spine, 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine...40 percent.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis...20 
percent.

38 C.F.R. § 4.71a, general rating formula for diseases and 
injuries of the spine (2004).

Further explanation of the use of the formula includes the 
following:

For VA compensation purposes, normal forward function of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion 0 to 30 degrees, and 
left and right lateral rotation 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, general rating formula for diseases and 
injury to the spine, note (2) (2004).


Evidence 

The veteran was examined by VA in November 2002.  The claims 
file was reviewed by the examiner.  The veteran complained of 
occasional low back pain, with flare-ups about two times a 
month lasting a day with pain about 8 out of 10.  He reported 
that he could not drive for more than about 20 minutes, and 
that lifting and sitting for long periods of time increased 
his pain.  He reported that he was unemployed and hoped to be 
a student so he could not comment on how his back affected 
his work.  Motion was noted as follows: Flexion to 94 
degrees; extension to 22 degrees; left bending to 18 degrees; 
and right bending to 15 degrees.  There was no complaint of 
pain and no symptoms of pain.  The musculature of the back 
was normal, and it was noted that there were no neurological 
abnormalities.  X-rays were noted to be normal.  The 
diagnosis was, back strain, minor.  

Private medical records show that in January 2004, the 
veteran complained of back pain.  Examination showed very 
significant paraspinal  spasm extending from the sacroiliac 
region to the scapular region.  An MRI showed minimal 
degenerative change most prominent at L5-S1 where a 
suggestion of mild left neural formaminal stenosis secondary 
to diffuse annualar bulge and inferior endplate degenerative 
change at L5.  X-rays were negative.  

The veteran was examined by VA in June 2004.  The claims file 
was reviewed.  The veteran reported having more pain.  He 
stated that the average pain was 6 out of 10n and that about 
4 times a week he has flareups with pain of about 9 out of 
10.  He reported taking 4 Percocet per day on an as needed 
basis.   He reported that he needs that much about 4 times a 
week.  He stated that he generally could walk for about one 
hour and that occasionally he can only tolerate about 20 
minutes of walking in the mall or shopping before he has to 
sit down.  It was noted that he was currently working a 
summer job doing lawn care and bathroom cleaning.  He 
reported being a full time student in natural resource 
management.  Flexion was to 70 degrees; extension was to 7 
degree with a complaint of pain.  He could extend to 12 
degrees with grasping his left lumbar region.  Deep tendon 
reflexes were 2+ bilaterally, and SLR was negative.  The 
diagnosis was lumbosacral strain with minimal degenerative 
changes at L5-S1 with diffuse disc bulge at L5.  

In a November 2004 letter, the veteran's wife noted that she 
is a registered nurse.  She reported that the veteran 
experiences pain and described some of his limitations, 
including difficulty sleeping, difficulty carrying his son, 
and difficulty sitting.  

Discussion

The veteran's disability is properly rated under Diagnostic 
Code 5295 for lumbar strain.  Applying the old Diagnostic 
Code 5295, the private medical treatment and examination 
records document severe muscle spasm of the lumbar spine in 
January 2004 as required for a 20 percent rating under Code 
5295.  In addition, motion of the lumbar spine is noted to be 
limited to a moderate degree with limited extension on VA 
examination in June 2004.  The old rating criteria also 
provide a 20 percent evaluation for moderate limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Given the ranges of motion shown, the Board 
concludes that the limitation of motion is no more than 
moderate in degree.  These findings regarding limitation of 
motion and of muscle spasm in the lumbar spine in addition to 
his complaints of pain more nearly approximate a 20 percent 
evaluation under the old criteria.  

Under the new criteria in effect since September 2003, the 
combined range of motion of the thoracolumbar spine on the 
June 2004 does not support a finding that a 20 percent or 
greater evaluation is warranted.  That is, forward flexion is 
not between 30 and 60 degrees (70 degrees was noted); and the 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.   In addition, an abnormal gait has 
not been noted.  The findings do not meet the criteria for an 
evaluation greater than 10 percent under the new general 
rating formula.  An increased rating must therefore be denied 
under the criteria of DC 5237.  

Diagnostic Code 5293, under the prior criteria provides the 
criteria for rating degenerative disc disease.  When the disc 
disease is moderate, with recurring attacks, a rating of 20 
percent is warranted.  When the disc disease is severe, with 
recurring attacks with intermittent relief, a 40 percent 
rating is warranted.  When disc disease is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, a 
60 percent rating is provided.  38 C.F.R. § 4.71a.  

However, in this case, the veteran's service-connected 
lumbosacral strain does not warrant a rating under the 
criteria in Code 5293, since neurological symptoms compatible 
with a rating beyond 10 percent have not been shown.  Thus, 
consideration of the veteran's lumbosacral strain under the 
old Code 5293 is not warranted.  Similarly, in the absence of 
a showing of incapacitating episodes due to intervertebral 
disc syndrome, consideration of the veteran's lumbosacral 
strain under the new criteria for intervertebral disc 
syndrome is also not warranted.  See 38 C.F.R. § 4.71a, Code 
5293, 5243 (effective September 23, 2002, and effective 
September 26, 2003).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
recent VA examination.  However, there is no evidence that 
such symptomatology warrants the assignment of additional 
disability.  Neurological symptomatology, such as weakness 
and numbness, has not been ascribed service-connected lumbar 
spine disability.  In addition, the Board notes the lack of 
evidence of such findings as loss of strength, loss of 
coordination, or muscle atrophy.  In summary, when the ranges 
of motion in the back are considered together with the 
evidence showing complaints of functional loss, to include 
the findings regarding any neurological deficits, muscle 
strength, and so on, the Board finds that there is 
insufficient evidence to warrant a rating in excess of 20 
percent when compared to the old rating criteria, and that 
any functional loss experienced is encompassed in the 20 
percent evaluation now assigned for moderate impairment.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC's 5292, 5295; 
DeLuca, supra.  The new rating criteria are intended to take 
into account functional limitations.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher evaluation.  68 Fed. Reg. 51, 454 (August 
27, 2003).  

The veteran has not required frequent hospitalizations for 
his lumbosacral strain.  The evidence does not show that his 
lumbosacral strain, by itself, interferes with his potential 
for employment.  It is noted that he is employed for the 
summer and is a student.  Thus, the Board finds that the 
impairment attributable to the strain is so exceptional so as 
to render application of the schedular criteria impractical.  
Therefore, there is no basis for referral of the case to the 
appropriate officials for consideration of an extraschedular 
rating.  38 C.F.R. § 3.321 (2004).




ORDER

An increased initial evaluation for lumbar strain to 20 
percent is granted, subject to controlling regulations 
governing the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


